ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                    )
                                               )
Vectrus Systems Corporation                    ) ASBCA No. 62931
                                               )
Under Contract No. FA3002-17-C-0001            )

APPEARANCES FOR THE APPELLANT:                    Daniel B. Abrahams, Esq.
                                                  Howard A. Wolf-Rodda, Esq.
                                                   Abrahams Wolf-Rodda, LLC
                                                   Potomac, MD

APPEARANCES FOR THE GOVERNMENT:                   Jeffrey P. Hildebrant, Esq.
                                                   Air Force Deputy Chief Trial Attorney
                                                  Lt Col Matthew Ramage-White, USAF
                                                   Trial Attorney

               OPINION BY ADMINISTRATIVE JUDGE THRASHER

       The parties have resolved their dispute and request that the Board enter judgment
in favor of appellant.

       It is the Board’s decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
parties’ stipulation and agreement, that the appeal is sustained. In the nature of a consent
judgment, the Board makes a monetary award to appellant in the amount of $1,068,994.11.
Interest shall be paid on this amount pursuant to 41 U.S.C. § 7109 from August 11, 2020
until date of payment.

      Dated: September 21, 2021



                                                   JOHN J. THRASHER
                                                   Administrative Judge
                                                   Chairman
                                                   Armed Services Board
                                                   of Contract Appeals




(Signatures continued)
 I concur                                         I concur



 RICHARD SHACKLEFORD                              J. REID PROUTY
 Administrative Judge                             Administrative Judge
 Vice Chairman                                    Vice Chairman
 Armed Services Board                             Armed Services Board
 of Contract Appeals                              of Contract Appeals


      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 62931, Appeal of Vectrus
Systems Corporation, rendered in conformance with the Board’s Charter.

      Dated: September 27, 2021




                                                   PAULLA K. GATES-LEWIS
                                                   Recorder, Armed Services
                                                   Board of Contract Appeals




                                           2